Exhibit 10.1

FIRST AMENDMENT TO THE

SCANSOURCE, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

THIS FIRST AMENDMENT (this “Amendment”) to the ScanSource, Inc. Nonqualified
Deferred Compensation Plan (the “Plan”) is made as of November 28, 2018 by
ScanSource, Inc. (the “Company”). All capitalized terms used but not defined
herein shall have the same meanings set forth in the Plan.

W I T N E S S E T H:

WHEREAS, the Company maintains the Plan to provide certain eligible employees
with the opportunity to defer portions of their compensation and to receive
certain Company contributions under the Plan, all in accordance with the
provisions of the Plan; and

WHEREAS, under Section 12.1 of the Plan, the Plan Administrative Committee has
reserved the right to amend the Plan, in whole or in part, at any time, so long
as the amendment does not affect a Participant’s right to receive vested amounts
previously deferred under the Plan or otherwise cause the Plan to fail to be in
compliance with Section 409A of the Code; and

WHEREAS, the Company now desires to amend the Plan primarily to provide
non-employee directors with the opportunity to defer any common stock, no par
value per share (“Common Stock”), of the Company that such directors may
otherwise receive in lieu of cash fees and/or on settlement of any Restricted
Stock Units (as defined under the ScanSource, Inc. 2013 Long-Term Incentive Plan
(the “Incentive Plan”)) that such directors may be granted under the Incentive
Plan or any similar compensatory plan or arrangement of the Company; and

WHEREAS, the Plan Administrative Committee has approved this Amendment.

NOW, THEREFORE, the Company hereby amends the Plan as set forth herein effective
as of the date set forth above:

1.

Appendix A is hereby added to the Plan as set forth below:

“APPENDIX A

DEFERRAL BY DIRECTORS OF COMMON STOCK

ISSUABLE IN LIEU OF CASH FEES AND/OR UPON SETTLEMENT OF RESTRICTED STOCK UNITS

1.1    Deferral of Non-Employee Director Fees

(a)    Effective for Non-Employee Director Fees payable for service on or after
January 1, 2019, a Non-Employee Director may elect to defer the receipt of
shares of the common stock, no par value per share, of the Company (“Common
Stock”) otherwise issuable in lieu of any Non-Employee Director Fees the
Non-Employee Director otherwise is entitled to receive in



--------------------------------------------------------------------------------

cash. Any Deferral Election the Non-Employee Director makes with respect to
Non-Employee Director Fees will be deemed to be an election to receive such
Non-Employee Director Fees in the form of shares of Common Stock in lieu of
cash. For purposes of the Plan, (i) a Non-Employee Director means any individual
who is a member of the Board and who is not an employee of the Company or any of
its Affiliates, and (ii) Non-Employee Director Fees mean the quarterly cash
retainer for Board and committee service, special assignment fees, meeting fees,
committee chair or presiding director fees and any other cash amounts payable to
the Non-Employee Director for service to the Company as a Non-Employee Director,
if and only to the extent the Non-Employee Director has elected or is deemed to
elect, on a timely basis, to receive such Non-Employee Director Fees in the form
of shares of Common Stock (in lieu of cash).

(b)    A Non-Employee Director may only make an election to defer the receipt of
shares of Common Stock to be received in lieu of Non-Employee Director Fees
(otherwise payable in cash) by filing a Deferral Election with the Plan
Administrative Committee by December 31st (or such earlier date as specified by
the Plan Administrative Committee on the Deferral Election) of the calendar year
immediately preceding the calendar year in which the Non-Employee Director will
render the related services in return for the Non-Employee Director Fees. The
Non-Employee Director’s Deferral Election shall become irrevocable as of
December 31st (or such earlier date as specified by the Plan Administrative
Committee on the Deferral Election) of such immediately preceding calendar year
(except as otherwise permitted by Section 409A of the Code). The Deferral
Election shall be made on such form, in such percentages and in such manner as
the Plan Administrative Committee may specify. Once irrevocable, a Deferral
Election with respect to Non-Employee Director Fees shall “evergreen” and shall
remain effective with respect to subsequent calendar years unless and until the
Non-Employee Director revokes or changes the Deferral Election by filing a
revocation or new Deferral Election with the Plan Administrative Committee by
December 31st (or such earlier date as specified by the Plan Administrative
Committee) of the calendar year immediately preceding the calendar year in which
the revocation or new Deferral Election is to be effective. A Deferral Election
may be cancelled by the Plan Administrative Committee only to the extent
permitted under the Plan and Section 409A of the Code.

(c)    Notwithstanding the foregoing, in the case of the first calendar year in
which the Non-Employee Director becomes a Non-Employee Director, an initial
Deferral Election to defer the receipt of shares of Common Stock otherwise
issuable in lieu of Non-Employee Director Fees to be paid in cash for that
calendar year may be made no later than 30 days after the date the Non-Employee
Director first becomes a Non-Employee Director. Such election shall apply only
to Non-Employee Director Fees payable for services as a Non-Employee Director to
be performed subsequent to the Deferral Election. This special rule only applies
to the extent permitted by Code Section 409A.

 

2



--------------------------------------------------------------------------------

1.2    Deferral of Annual Equity Awards.

(a)    Effective for annual equity awards granted on or after January 1, 2019, a
Non-Employee Director may elect to defer the receipt of shares of the Common
Stock otherwise issuable upon settlement of any such annual equity awards
granted to the Non-Employee Director. Any Deferral Election the Non-Employee
Director makes with respect to any annual equity awards the Non-Employee
Director may be granted will be deemed to be an election to receive such annual
award in the form of restricted stock units (“RSUs”). For purposes of the Plan,
(i) a Deferral Election may only apply to annual equity awards otherwise elected
or deemed elected to be made in the form of restricted stock units and (ii) RSUs
or restricted stock units refer to an award granted under the ScanSource, Inc.
2013 Long-Term Incentive Plan, as amended, or any similar compensatory plan or
arrangement of the Company or any Subsidiary (an “Incentive Plan”) of the right
to receive shares of Common Stock and, if applicable, dividend equivalents on
such shares of Common Stock, pursuant to the terms of the award certificate.

(b)    A Non-Employee Director may only make an election to defer the receipt of
shares of Common Stock to be received upon settlement of the Non-Employee
Director’s RSUs by filing a Deferral Election with the Plan Administrative
Committee by December 31st (or such earlier date as specified by the Plan
Administrative Committee on the Deferral Election) of the calendar year
immediately preceding the calendar year in which the RSUs are granted to the
Non-Employee Director. The Non-Employee Director’s Deferral Election shall
become irrevocable as of December 31st (or such earlier date as specified by the
Plan Administrative Committee on the Deferral Election) of such immediately
preceding calendar year (except as otherwise permitted by Section 409A of the
Code). A Non-Employee Director may not elect to defer RSUs under the rules
otherwise applicable to Non-Employee Directors in the first calendar year in
which they become Non-Employee Directors. The Deferral Election shall be made on
such form, in such percentages and in such manner as the Plan Administrative
Committee may specify. Once irrevocable, a Deferral Election with respect to
RSUs shall “evergreen” and shall remain effective with respect to subsequent
calendar years unless and until the Non-Employee Director revokes or changes the
Deferral Election by filing a revocation or new Deferral Election with the Plan
Administrative Committee by December 31st (or such earlier date as specified by
the Plan Administrative Committee) of the calendar year immediately preceding
the calendar year in which the revocation or new Deferral Election is to be
effective. A Deferral Election may be cancelled by the Plan Administrative
Committee only to the extent permitted under the Plan and Section 409A of the
Code.

 

3



--------------------------------------------------------------------------------

1.3    Amount Deferred.

A Non-Employee Director shall designate on the Deferral Election if the
Non-Employee Director’s Non-Employee Director Fees and/or RSUs are to be
deferred in accordance with this Appendix A. If a Director elects to defer the
receipt of shares of Common Stock otherwise issuable as Non-Employee Director
Fees and/or upon settlement of the Non-Employee Director’s RSUs, the
Non-Employee Director must elect to defer his Non-Employee Director Fees and/or
RSUs for the respective calendar year in increments of no less than 25%, e.g.,
25%, 50%, 75% or 100%. A Director shall not be permitted to defer less than 25%
of his Non-Employee Director Fees and/or RSUs for any calendar year, and any
such attempted deferral shall not be effective.

1.4    Form of Payment.

A Non-Employee Director shall designate on the Deferral Election whether the
Non-Employee Director’s Non-Employee Director Fees and/or RSUs that are to be
deferred will be distributed in a single lump sum or in a number of
approximately equal annual installments over a specified period not to exceed
five (5) years. The form of payment designated on the Deferral Election will
apply to all Non-Employee Director Fees and/or RSUs credited to the Non-Employee
Director’s Account or Sub-Account as the result of such Deferral Election unless
changed as permitted by the Plan and Section 409A of the Code. The Non-Employee
Director may elect different forms of payment for the Non-Employee Director Fees
and/or RSUs subject to each specific Deferral Election. Unless the Non-Employee
Director elects otherwise in the Deferral Election, all Non-Employee Director
Fees and/or RSUs credited to the Non-Employee Director’s Account or Sub-Account
as the result of such Deferral Election will be distributed in a single lump
sum.

1.5    No Deferral of Dividend Equivalents.

To the extent dividends are paid on shares of Common Stock after the RSUs are
granted and prior to settlement or forfeiture of the RSUs, a Non-Employee
Director may become entitled to receive an amount in cash or shares of Common
Stock equal in value to the dividends the Non-Employee Director would have
received had the Non-Employee Director been the actual owner of the number of
shares of Common Stock represented by the Non-Employee Director’s RSUs. A
Non-Employee Director may not elect to defer, and the Non-Employee Director’s
Deferral Election will not apply to, any such dividend equivalents that may
accrue and become payable with respect to the Non-Employee Director’s RSUs prior
to settlement or forfeiture of the RSUs that are payable in cash or other
property (other than shares of Common Stock). Such dividend equivalents shall be
paid in accordance with the terms of the Non-Employee Director’s RSUs and shall
not be deferred into the Plan. Any stock dividends payable with respect to the
Non-Employee Director’s RSUs will be subject to the Non-Employee’s Deferral
Election the same as the related RSUs.

 

4



--------------------------------------------------------------------------------

1.6    Account; Company Stock Unit Fund.

(a)    The Non-Employee Director’s Account under the Plan shall consist of the
Non-Employee Director’s Account and/or Sub-Accounts, which shall be credited
with deferrals of shares of Common Stock otherwise issuable as Non-Employee
Director Fees and/or upon settlement of RSUs with respect to which the
Non-Employee Director has made a timely Deferral Election. The shares of Common
Stock that a Non-Employee Director elects to defer shall be treated as if they
were set aside in the Non-Employee Director’s Account or Sub-Account on the date
the shares of Common Stock would otherwise have been paid to the Non-Employee
Director. A Non-Employee Director’s Account or Sub-Account then will be credited
with gains, losses and earnings as provided herein and will be debited for any
payments made to the Non-Employee Director from such Account or Sub-Account. A
Non-Employee Director’s “Account” or “Sub-Account” means each bookkeeping
Account or Sub-Account maintained by the Committee on behalf of each
Non-Employee Director pursuant to this Appendix A. A separate “Sub-Account” will
be established and maintained as part of the Non-Employee Director’s Account for
each different form of payment that may apply to the Non-Employee Director Fees
and/or RSUs that are deferred under the Plan.

(b)    A Non-Employee Director’s shares of Common Stock that are deferred into
the Plan and allocated to the Non-Employee Director’s Account or Sub-Account
will be deemed invested in an investment fund that tracks the performance of the
Company’s Common Stock (the “Company Stock Unit Fund”) (irrevocably until such
amounts are distributed to the Non-Employee Director). Any stock dividends, cash
dividends or other non-cash dividends that are paid thereafter with respect to
the shares of Common Stock deemed to be held in the Non-Employee Director’s
Account or Sub-Account shall be credited to the Non-Employee Director’s Account
or Sub-Account in the form of additional shares of Common Stock and shall
automatically be deemed to be invested in the Company Stock Unit Fund
(irrevocably until distribution to the Non-Employee Director of the shares of
Common Stock with respect to which the dividends were credited). The number of
shares credited to the Non-Employee Director for a particular stock dividend
with respect to shares of Common Stock credited to the Non-Employee Director’s
Account or Sub-Account shall be equal to (A) the number of shares of Common
Stock credited to the Non-Employee Director’s Account or Sub-Account as of the
record date for such dividend in respect of each share of Common Stock,
multiplied by (B) the number of additional or fractional shares of Common Stock
actually paid as a dividend in respect of each share of Common Stock. The number
of shares credited to the Non-Employee Director for a cash dividend or other
non-cash (non-Stock) dividend with respect to shares of Common Stock credited to
the Non-Employee Director’s Account or Sub-Account shall be equal to (A) the
number of shares of Common Stock credited to the Non-Employee Director’s Account
or Sub-Account as of the record date for such dividend in respect of each share
of Common Stock, multiplied by (B) the fair market value of the dividend,
divided by (C) the fair market value of the Common Stock on the payment date for
such dividend. Non-Employee Directors may not select any other investment fund
to which any such amounts are to be credited.

 

5



--------------------------------------------------------------------------------

(c)    The number of shares of Common Stock credited to the Non-Employee
Director’s Account or Sub-Account may be adjusted by the Plan Administrative
Committee, in its sole discretion, to prevent dilution or enlargement of
Non-Employee Director’s rights with respect to the portion of his Account or
Sub-Account allocated to the Company Stock Unit Fund in the event of any
reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value or type of security of the Common
Stock, provided that any such adjustment shall be made taking into account any
crediting of shares of Common Stock to the Non-Employee Director otherwise
required herein.

(d)     For purposes of this Appendix A, the fair market value of the Common
Stock shall be determined to be an amount equal to the closing sales price of a
share of Common Stock on The NASDAQ Stock Market (“NASDAQ”) (as reported in The
Wall Street Journal) on the applicable date or, if no sales of shares of Common
Stock occur on said date, the closing sales price of the Common Stock on the
last preceding day on which there was a sale of shares of Common Stock on that
exchange.

1.7    Vested Interest.

Each Non-Employee Director shall have at all times a fully vested and
nonforfeitable interest in his Account and/or Sub-Account.

1.8    Time and Form of Payment.

(a)    Notwithstanding any other provision of the Plan, a Non-Employee
Director’s Account and/or Sub-Account shall be distributed, in the form of
payment elected by the Non-Employee Director in the applicable Deferral Election
or as otherwise set forth in the Plan, upon the Non-Employee Director’s
Separation from Service, subject to delay to the extent required by Section 409A
of the Code. If the Non-Employee Director’s Account or Sub-Account is to be
distributed in a single lump sum, such Account or Sub-Account shall be
distributed in full no later than sixty (60) days after the date of the
Non-Employee Director’s Separation from Service. If the Non-Employee Director’s
Account or Sub-Account is to be distributed in the form of annual installments,
such Account or Sub-Account shall be distributed in that number of approximately
equal annual installments over the specified period (not to exceed five
(5) years) elected by the Non-Employee Director in the applicable Deferral
Election, with the first installment to be made no later than sixty (60) days
after the date of the Non-Employee Director’s Separation from Service and
subsequent installments on each subsequent anniversary of the date of the
Non-Employee Director’s Separation from Service until the entire Account or
Sub-Account is distributed in full. Notwithstanding the foregoing, if the
Non-Employee Director is a “specified

 

6



--------------------------------------------------------------------------------

employee” within the meaning of Section 409A(a)(2)(B) of the Code as of the
Non-Employee Director’s Separation from Service, the Non-Employee Director’s
Account or Sub-Account may not be distributed before the first day of the
seventh (7th) calendar month following the Non-Employee Director’s Separation
from Service (or, if earlier, upon the Non-Employee Director’s death) to the
extent required to be delayed by Section 409A of the Code, and any distribution
that would otherwise be paid before such date shall be delayed and paid within
the thirty (30) days following the first day of the seventh (7th) calendar month
following the Non-Employee Director’s Separation from Service (or, if earlier,
upon the Non-Employee Director’s death).

(b)    The portion of the Non-Employee Director’s Account or Sub-Account
relating to deferrals of shares of Common Stock otherwise issuable under RSUs
with respect to which the Non-Employee Director made a timely Deferral Election
and any related stock dividends shall be distributed in actual whole shares of
Common Stock equal to the number of shares of Common Stock credited to that
portion of the Non-Employee Director’s Account or Sub-Account rounded down to
the nearest whole share of Common Stock). Such shares of Common Stock shall be
paid from the Incentive Plan under which the RSUs subject to the Deferral
Election were granted originally. The portion of a Non-Employee Director’s
Account or Sub-Account relating to deferrals of Non-Employee Director Fees,
and/or cash dividends, or other non-cash (non-stock) dividends that are credited
with respect to the shares of Common Stock deemed to be held in the Non-Employee
Director’s Account or Sub-Account shall be distributed in cash, provided,
however, if shares of Common Stock are otherwise available for distribution
under an Incentive Plan to pay any such deferrals of Non-Employee Director Fees
and/or cash dividends or other non-cash (non-stock) dividends that are credited
with respect to the shares of Common Stock deemed to be held in the Non-Employee
Director’s Account or Sub-Account, the Plan Administrative Committee may
determine, in its sole discretion, that such amounts shall be distributed in
whole shares of Common Stock (rounded down to the nearest whole share of Common
Stock). The portion of a Non-Employee Director’s Account or Sub-Account relating
to any deferrals of Non-Employee Director Fees and/or cash dividends or other
non-cash (non-stock) dividends that are to be paid in cash shall be determined
by multiplying the number of shares of Common Stock credited to the portion of
the Non-Employee Director’s Account or Sub-Account that is to be paid in cash by
the fair market value of a share of the Common Stock as of the end of the
calendar month immediately preceding the date such portion of the Non-Employee
Director’s Account or Sub-Account is to be distributed in cash (rounded down to
the nearest whole cent).

1.9    Termination.

A Non-Employee Director’s right to defer Non-Employee Director Fees and/or
annual equity awards shall cease with respect to the calendar year following the
calendar year in which he ceases to be a Non-Employee Director, although such
Non-Employee Director shall continue to be subject to the terms and conditions
of the Plan for so long as the Non-Employee Director remains a Participant.”

 

7



--------------------------------------------------------------------------------

2.

Sections 2.19 and 2.20 of the Plan are hereby amended by adding the following to
the end thereof of each such Section:

“Effective solely for purposes of any determination to be on or after January 1,
2019 (with no inference with respect to determinations made prior to such date),
for purposes of determining the Participant’s years of service under this
definition, (i) the Participant will be credited with a year of service if
(A) he or she is actively employed by a Participating Employer for a continuous
period of at least six (6) full months during a Plan Year and is actively
employed by a Participating Employer as of the last day of the Plan Year, or
(B) the Participant fails to meet the active employment requirement in clause
(i)(A) above solely as a result of an approved leave of absence, and (ii) the
Participant’s years of service shall include all years of service the
Participant has accrued as described above, whether before, on or after the
Participant commenced participation in the Plan, whether or not the years of
service are consecutive, and whether accrued before, on or after one or more
breaks in employment or service.”

3.

Section 11 of the Plan is hereby amended by deleting Section 11 in its entirety
and inserting in lieu thereof:

“SECTION 11

CLAIMS PROCEDURE

11.1    Filing a Claim. A Participant or Beneficiary shall make a claim for Plan
benefits by filing a written request with the Plan Administrative Committee or,
upon a form to be furnished by the Plan Administrative Committee for such
purpose. No legal action to recover benefits or enforce or clarify rights under
the Plan can be commenced until claims and review procedures provided hereunder
have been exhausted. Any Participant or Beneficiary who disputes the amount of
his or her entitlement to Plan benefits must file a claim in writing within
two-hundred seventy (270) days of the event that the Participant or Beneficiary
is asserting constitutes an entitlement to such Plan benefits or, if later,
within ninety (90) days of the date the payment is due. Failure by the
Participant or Beneficiary to submit such claim within such time periods shall
bar the Participant or Beneficiary from any claim for benefits under the Plan as
the result of the occurrence of such event or the failure to make such payment.
In no event shall the Participant or other claimant be entitled to challenge a
decision of the Plan Administrative Committee with respect to a claim unless and
until the claims procedures herein have been complied with and exhausted.

 

8



--------------------------------------------------------------------------------

11.2    Initial Review.

(a)    The Plan Administrative Committee (or its delegate) shall review each
claim for benefits and shall provide a response to the claimant regarding the
claim within 90 days. However, if special circumstances require an extension of
time for the Plan Administrative Committee (or its delegate) to process the
claim, the 90-day period may be extended for an additional 90 days. Prior to the
termination of the initial 90-day period, the Plan Administrative Committee (or
its delegate) shall provide the claimant with a written notice setting forth the
reason for the extension. The notice shall indicate the special circumstance
requiring the extension of time and the date by which the Plan Administrative
Committee (or its delegate) expects to render the benefit determination. A claim
for benefits that depends on a determination of a Total Disability (a
“Disability claim”) is subject to different time periods as described in
paragraph (b) below.

(b)    A response to a Disability claim shall be provided within 45 days after
receipt of the claim. This 45-day period may be extended up to 30 days if an
extension is necessary due to matters beyond the control of the Plan and the
claimant is notified, prior to the expiration of the initial 45-day period, of
the circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. If, prior to the end of the first 30-day extension
period, the Plan Administrative Committee (or its delegate) determines that, due
to matters beyond the control of the Plan, a decision cannot be rendered within
that extension period, the period for making the determination may be extended
for up to an additional 30 days, provided that the Plan Administrative Committee
(or its delegate) notifies the claimant, prior to the expiration of the first
30-day extension period, of the circumstances requiring the extension and the
date as of which the Plan expects to render a decision. In the case of any such
extension with respect to a Disability claim, the notice of extension also shall
specifically explain the standards on which entitlement to a benefit upon
Disability is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues, and the claimant
shall have at least 45 days within which to provide the specified information,
if any.

11.3    Denial of Claim. If a claim for benefits is denied, in whole or in part,
the Plan Administrative Committee (or its delegate) shall provide written notice
to the claimant providing the following information:

(a)    The specific reason(s) stating why the claim was denied;

(b)    Reference to the specific plan provisions on which the determination is
based;

(c)    A description of any additional material or information needed to process
the claim, and an explanation of why such material or information is necessary;

(d)    An explanation of the claims review procedure, including the time limits
applicable to such procedure, as well as a statement notifying the claimant of
his or her right to bring a civil action under Code Section 502(a) of ERISA
following denial of a final appeal; and

 

9



--------------------------------------------------------------------------------

(e)    In the case of a Disability claim filed before April 2, 2018, the notice
will be written in a manner calculated to be understood by the claimant and:

 

  (1)

If an internal rule, guideline, protocol or other similar criteria was relied on
in making the adverse benefit determination with respect to a Disability claim,
either provide the specific rule, guideline, protocol or other similar criteria,
or provide a statement that such a rule, guideline, protocol or other similar
criteria was relied upon in making the adverse determination and that a copy of
such rule, guideline, protocol or other criteria will be provided free of charge
to the claimant or his duly authorized representative upon request in writing;
and

 

  (2)

If the adverse benefit determination is based on a medical necessity or
experimental treatment or a similar exclusion or limit, either provide an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the claimant’s medical circumstances, or
provide a statement that such explanation will be provided free of charge upon
request in writing; or

(f)    In the case of a Disability claim filed on or after April 2, 2018, the
notice will be provided in a culturally and linguistically appropriate manner as
described in 29 CFR § 2560.503-1(o)(1)(i) – (iii) and:

 

  (1)

Provide a discussion of the decision, including an explanation of the basis for
disagreeing with or not following the views presented by the claimant to the
Plan of health care professionals treating the claimant and vocational
professionals who evaluated the claimant, the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with a
claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the benefit determination, or a disability
determination regarding the claimant presented by the claimant to the Plan made
by the Social Security Administration;

 

  (2)

If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either provide an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the claimant’s medical circumstances, or
provide a statement that such explanation will be provided free of charge upon
request in writing;

 

10



--------------------------------------------------------------------------------

  (3)

Explain the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, provide a statement that such rules, guidelines, protocols,
standards or other similar criteria of the Plan do not exist; and

 

  (4)

Provide a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimants claim for benefits.

11.4    Appeal of Denial. The claimant or the claimant’s representative may
appeal any denial of benefits and may review pertinent Plan documents to help
prepare for the appeal. Any such appeal must be filed with the Plan
Administrative Committee in writing within 60 days (180 days in the case of a
Disability claim) after the claimant receives written notice of denial of the
claim for benefits and must set forth the grounds on which such appeal is made
and any issues or comments which the claimant deems pertinent to his or her
claim. The claimant may submit written comments, documents, records, and other
information relating to his or her claim for benefits. Upon request, and free of
charge, the claimant shall be provided reasonable access to, and copies of, all
documents and records relevant to his or her claim.

11.5    Review on Appeal. The Plan Administrative Committee (or its delegate)
will consider the claimant’s appeal made in accordance with this Section 11.5
and will notify the claimant in writing of its decision within 60 days (45 days
in the case of a Disability claim) of the receipt of the appeal unless there are
special circumstances that require an extension of time for processing the
claim. If the Plan Administrative Committee (or its delegate) determines that an
extension of time for processing is required, the claimant will be notified in
writing prior to the termination of the initial 60-day period (or 45-day period,
as applicable), indicating the special circumstances that require an extension
of time and the date the Plan Administrative Committee (or its delegate) expects
to render a determination on appeal. In no event shall such extension period
exceed a period of 120 days (90 days in the case of a disability claim) from the
receipt of the claimant’s appeal. The Plan Administrative Committee shall
conduct a full and fair review of the claim that takes into account all
comments, documents, records, and other information submitted by the claimant or
the claimant’s authorized representative relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination, and

(a)    In the case of a Disability claim filed before April 2, 2018:

 

  (1)

Provide for a review that shall not afford deference to the initial benefit
determination and that shall be conducted by an appropriate named fiduciary of
the Plan who is neither the individual who made the initial adverse benefit
determination, nor the subordinate of such individual;

 

11



--------------------------------------------------------------------------------

  (2)

In making its decision on a review of any claim denial that is based in whole or
in part on a medical judgment, including determinations with regard to whether a
particular treatment, drug, or other item is experimental, investigational, or
not medically necessary or appropriate, consult with a health care professional
who has appropriate training and experience in the field of medicine involved in
the medical judgment;

 

  (3)

Provide to the claimant or his authorized representative, either upon request in
writing and free of charge or automatically, the identification of any medical
or vocational experts who advised the Plan Administrative Committee (or its
delegate) in connection with the original benefit decision, even if that advice
was not relied upon in making the decision; and

 

  (4)

Ensure that the medical professional will not be the same person consulted
during the initial determination of the claim, nor be the subordinate to such
person.

(b)    In the case of a Disability claim filed on or after April 2, 2018:

 

  (1)

Before issuing an adverse benefit determination on review, the Plan
Administrative Committee shall provide the claimant, free of charge, with any
new or additional evidence considered, relied upon, or generated by the Plan or
other person making the benefit determination (or at the direction of the Plan
or such other person) in connection with the clam; such evidence must be
provided as soon as possible and sufficiently in advance of the date on which
the notice of adverse benefit determination on review is required to be provided
under this Section 11.5 to give the claimant a reasonable opportunity to respond
prior to that date; and

 

  (2)

Before the Plan can issue an adverse benefit determination on review based on a
new or additional rationale, the Plan Administrative Committee shall provide the
claimant, free of charge, with the rationale; such rationale must be provided as
soon as possible and sufficiently in advance of the date on which notice of
adverse benefit determination on review is required to be provided under this
Section 11.5 to give the claimant a reasonable opportunity to respond prior to
that date.

11.6    Decision on Review. If the Plan Administrative Committee (or its
delegate) denies the claim on appeal, it will notify the claimant or his duly
authorized representative in writing, in a manner calculated to be understood by
the claimant, and the notice shall set forth:

(a)    The specific reason or reasons for the denial;

 

12



--------------------------------------------------------------------------------

(b)    References to the pertinent Plan provisions on which the decision is
based;

(c)    A statement of the claimant’s right to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits;

(d)    A statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA;

(e)    In the case of a Disability claim filed before April 2, 2018:

 

  (1)

If an internal rule, guideline, protocol or other similar criteria was relied
upon in making the adverse determination, either provide the specific rule,
guideline, protocol or other similar criteria, or provide a statement that such
a rule, guideline, protocol or other similar criteria was relied upon in making
the adverse determination and that a copy of such rule, guideline, protocol or
other criteria will be provided free of charge to the claimant or his duly
authorized representative upon request in writing;

 

  (2)

If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either provide an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the claimant’s medical circumstance, or
provide a statement that such explanation will be provided free of charge upon
request in writing; and

 

  (3)

Provide a statement advising the claimant to contact the local U.S. Department
of Labor office and the State insurance regulatory agency to find out if any
other voluntary alternative resolution options, such as mediation, are
available.

(f)    In the case of a Disability claim filed on or after April 2, 2018:

 

  (1)

Provide a discussion of the decision, including an explanation of the basis for
disagreeing with or not following the views presented by the claimant to the
Plan of health care professionals treating the claimant and vocational
professionals who evaluated the claimant, the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with a
claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the benefit determination, or a disability
determination regarding the claimant presented by the claimant to the Plan made
by the Social Security Administration;

 

  (2)

If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either provide an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the claimant’s medical circumstances, or
provide a statement that such explanation will be provided free of charge upon
request in writing;

 

13



--------------------------------------------------------------------------------

  (3)

Provide the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist;

 

  (4)

Be provided in a culturally and linguistically appropriate manner as described
in 29 C.F.R. § 2560.503-1(o)(1)(i) – (iii); and

 

  (5)

Include a statement of the claimant’s right to bring a civil action in state or
federal court under Section 502(a) of ERISA following the adverse determination
on review, and any applicable contractual limitations period that applies to the
claimant’s right to bring such an action, including the calendar date on which
the contractual limitations period expires for the claim.

The decision upon appeal, or the initial decision if no appeal is taken, shall
be final, conclusive and binding on all parties, subject, however, to the
provisions of the Internal Revenue Code and ERISA.

11.7    Statute of Limitations. Except for any action against a fiduciary for a
breach of fiduciary duty, any action filed in state or federal court regarding
any rights or obligations under this Plan must be brought within one (1) year
from the date of final determination.

11.8    Disability Claim: Deemed Exhaustion of Claims Procedure. In the case of
a Disability claim filed on or after April 2, 2018:

(a)    If the Plan fails to strictly adhere to all the requirements of the
procedures set out in this Article XI with respect to a claim, the claimant is
deemed to have exhausted the administrative remedies available under the Plan,
except as provided in subsection (b) of this Section 11.8. Accordingly, the
claimant is entitled to pursue any available remedies under Section 502(a) of
ERISA on the basis that the Plan failed to provide a reasonable claims procedure
that would yield a decision on the merits of the claim. If a claimant chooses to
pursue remedies under Section 502(a) of ERISA under such circumstances, the
claim or appeal is deemed denied on review without the exercise of discretion by
an appropriate fiduciary.

(b)    The administrative remedies available under the Plan with respect to a
Disability claim will not be deemed exhausted based on de minimis violations
that do not cause, and are not likely to cause, prejudice or harm to the
claimant so long as the Plan demonstrates that the violation was for good cause
or due to matters beyond the control of the Plan and that the violation occurred
in the context on an ongoing, good faith

 

14



--------------------------------------------------------------------------------

exchange of information between the Plan and the claimant. This exception is not
available if the violation is part of a pattern or practice of violations by the
Plan. The claimant may request a written explanation of the violation from the
Plan, and the Plan must provide such explanation within ten (10) days, including
a specific description of its bases, if any, for asserting that the violation
should not cause the administrative remedies available under the Plan to be
deemed exhausted. If a court rejects the claimant’s request for immediate review
under subsection (a) of this Section 11.8 on the basis that the Plan met the
standards for the exception under this subsection (b), the claim shall be
considered as re-filed on appeal upon the Plan’s receipt of the court’s
decision. Within a reasonable time after the receipt of the decision, the Plan
shall provide the claimant with notice of the resubmission.

11.9    Disability Claim: Independence and Impartiality of Decision Maker. In
the case of a Disability claim filed on or after April 2, 2018, the Plan shall
ensure that all claims and appeals for disability benefits are adjudicated in a
manner designed to ensure the independence and impartiality of the persons
involved in making the decision. Accordingly, decisions regarding hiring,
compensation, termination, promotion, or other similar matters with respect to
any individual (such as a claims adjudicator or medical or vocational expert)
shall not be based on the likelihood that the individual will support the denial
of benefits.

11.10    Adverse Benefit Determination Defined. For purposes of this Section 11,
“adverse benefit determination” means:

(a)    any of the following: a denial, reduction, or termination of, or a
failure to provide or make payment (in whole or in part) for, a benefit,
including any such denial, reduction, termination, or failure to provide or make
payment that is based on a determination of a Participant’s or Beneficiary’s
eligibility to participate in the Plan; and

(b)    in the case of a Disability claim filed on or after April 2, 2018, the
term “adverse benefit determination” also means any rescission (i.e.,
cancellation or discontinuance of coverage that has a retroactive effect) of
disability coverage with respect to a Participant or Beneficiary (whether or
not, in connection with the rescission, there is an adverse effect on any
particular benefit at that time).”

 

15



--------------------------------------------------------------------------------

4.

The Plan is amended by adding at the end thereof the following Exhibit A –
General Plan Information:

SCANSOURCE, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN

(Effective January 1, 2015)

Exhibit A – General Plan Information

Plan Name

ScanSource, Inc. Nonqualified Deferred Compensation Plan

Plan Sponsor

ScanSource, Inc.

6 Logue Court

Greenville, South Carolina 29615

(864) 286-4682

Employer Identification Number (EIN)

57-0965380

Plan Type

The Plan is a nonqualified deferred compensation plan that pays retirement
benefits to eligible employees and directors.

Plan Administrator

Plan Administrative Committee

ScanSource, Inc.

6 Logue Court

Greenville, South Carolina 29615

(864) 286-4682

Agent for Service of Legal Process

c/o Corporate Creations Network Inc.

ScanSource, Inc.

6650 Rivers Avenue

North Charleston, South Carolina 29406

Plan Year

The calendar year.

 

16



--------------------------------------------------------------------------------

5.

The Plan is amended by adding at the end thereof the following Exhibit B –
Statement of ERISA Rights:

SCANSOURCE, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN

(Effective January 1, 2015)

Exhibit B – Statement of ERISA Rights

As participant in this Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

 

  •  

examine, without charge at the Plan Administrative Committee’s office and at
other specified locations, such as worksites and union halls, all documents
governing the Plan, including collective bargaining agreements, and a copy of
the latest Annual Report (Form 5500 series), if any, filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration (f/k/a the Pension Welfare Benefits
Administration).

 

  •  

obtain copies of all documents governing the operation of the Plan including
collective bargaining agreements and copies of the latest Annual Report (Form
5500 series), if any, and an updated summary plan description, by making a
written request to the Plan Administrative Committee and paying a reasonable
charge for the copies.

 

  •  

receive a summary of the Plan’s annual financial report. The Plan Administrative
Committee is required by law to furnish each participant under the Plan with a
copy of this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in your interest and in the interest of the other Plan
participants and beneficiaries.

No one, including your employer, your union, or any other person may fire you or
otherwise discriminate against you, in any way solely to prevent you from
getting a benefit or exercising your rights under ERISA. If your claim for a
benefit is denied or ignored, in whole or in part, you have a right to know why
this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest Annual Report
from the Plan and do not receive them within thirty (30) days, you may file suit
in federal court. In such a case, the court may require the Plan Administrative
Committee to provide the documents and pay you up to $110 a day until you
receive them, unless they were not sent because of reasons beyond the control of
the Plan Administrative Committee.

 

17



--------------------------------------------------------------------------------

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If your suit is successful, the court may order
the person you have sued to pay costs and fees. If you lose, the court may order
you to pay these costs and fees, for example, if it finds your claim is
frivolous.

If you have any questions about the Plan, you should contact the Plan
Administrative Committee. If you have any questions about your rights under
ERISA, or if you need assistance in obtaining documents from the Plan
Administrative Committee, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

6.

Section 1.3 of the Plan is amended by adding the following to the end thereof:

“This document is intended to serve as both the Plan document and the summary
plan description of the Plan.”

7.

All parts of the Plan not inconsistent herewith are hereby ratified and
confirmed and shall otherwise apply with respect to deferrals of RSUs and
related dividend equivalents.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the date set forth above.

 

SCANSOURCE, INC.

By:   /s/ John Harvey Name:  

John Harvey

Title:  

Executive Vice President,

Worldwide Human Resources

 

18